We think the opinion of the Court below correct. It has been repeatedly decided that money in the hands of a sheriff, raised by execution, or moneys in the hands of a clerk of a court, by virue [virtue] of his office, cannot be attached. Alston v. Clay, 3 N.C. (366) 171; Overton v. Hill, 5 N.C. 47. The Court, and not these officers, is the proper judge to whom such moneys belong.
PER CURIAM.                                                Affirmed.
Cited: Coffield v. Collins, 26 N.C. 491; Williamson v. Nealy,119 N.C. 341